In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated April 18, 1991, which granted the motion of the respondents Willis Crawford, Robert A. Woodcock, and Marietta O’Keefe for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order is reversed, on the law, with costs, the respondents’ motion is denied, and the complaint as asserted against the respondents is reinstated.
The plaintiff Jacqueline Bellavia was injured in an automobile accident. Given the conflicting versions of which vehicle crossed the center line of the road, thus causing the accident, and the issue of the credibility of the witnesses, the Supreme Court erred in granting summary judgment to the respondents (see, Glick & Dolleck v Tri-Pac Export Corp., 22 NY2d 439). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.